Exhibit 10.52
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT DATED FEBRUARY 8, 2006
WITH JAY FRITZ
     This Amendment No. 1 by and between Midwest Banc Holdings, Inc. (the
“Employer”) and Jay Fritz (the “Employee”), dated effective as of March 12,
2008.
R E C I T A L S
     A. The Employer (who acquired Royal American Corporation on July 1, 2006)
and the Employee are parties to an Employment Agreement entered into as of
June 15, 2004 and amended and restated effective February 8, 2006 (the
“Agreement”) governing the terms and conditions of Employee’s employment with
the Employer.
     B. The Employer and the Employee desire to amend certain provisions to the
Agreement to comply with Section 409A of the Internal Revenue Code and the
Treasury regulations thereunder.
          NOW THEREFORE, the parties agree as follows:
     1. Paragraph A of Section 5 of the Agreement is amended in its entirety to
read as follows, effective January 1, 2008:
     A. Termination By Employer. In the event that the Employee’s employment is
terminated by the Employer prior to November 1, 2010, unless such termination by
the Employer is for Due Cause (as defined in paragraph B), the Employee shall
continue to receive the compensation and benefits as provided in Section 3 and 4
of the Agreement for three (3) years, without regard to Employee’s continued
service. The schedule for the time of the salary payments will be the same
schedule as the time for receiving salary payments during the period of the
Employee’s employment. Similarly, the form of the payment shall be the same form
as the Employee was receiving during the period of the Employee’s employment.
The schedule for the time and form of payment are fixed as provided herein and
may not be modified by the Employee or the Employer without compliance with
Section 409A of the Internal Revenue Code (the “Code”). All other rights and
benefits that the Employee may have under any benefit plans or programs of the
Employer shall be determined in accordance with the terms and conditions of such
plans or programs based upon the date of the Employee’s actual termination of
employment with the Employer.
     2. Paragraph C of Section 5 of the Agreement is amended in its entirety to
read as follows, effective January 1, 2008:
     C. Disability. In the event the Employee suffers from a “Disability” (as
hereinafter defined), the Employee’s employment with Employer shall terminate on
the date on which the Disability occurs, but the Employee shall

 



--------------------------------------------------------------------------------



 



continue to receive the Base Salary for a period of ninety (90) days from the
date of termination and Employer-paid health insurance coverage as described in
Section 1 above for the Employee and his spouse (if the Employee is married on
the date of termination) until the Employee and his spouse reach age sixty-five
(65) or such later age as necessary for Medicare eligibility. The schedule for
the time of the salary payments and the in-kind health insurance coverage will
be the same schedule as the time for receiving salary payments and the in-kind
health insurance coverage during the period of the Employee’s employment.
Similarly, the form of the payment shall be the same form as the Employee was
receiving during the period of the Employee’s employment. The schedule for the
time and form of payment are fixed as provided herein and may not be modified by
the Employee or the Employer without compliance with Section 409A of the Code.
In no event may the Employer substitute cash or cash equivalents for the
Employer-paid health insurance coverage. All other rights and benefits that the
Employee may have under any benefit plans or programs of the Employer shall be
determined in accordance with the terms and conditions of such plans or programs
based upon the date of the Employee’s actual termination of employment with the
Employer. For purposes of this Agreement, “Disability” shall mean the inability
or incapacity (by reason of a medically determinable physical or mental
impairment) of the Employee to perform the duties and responsibilities related
to the job or position with the Employer described in Section 2 of this
Agreement for a period that lasts, or can reasonably be expected to last, more
than 180 days. Such inability or incapacity shall be documented to the
reasonable satisfaction of the Employer by the appropriate correspondence from
registered physicians reasonably satisfactory to the Employer, and the Employee
agrees to submit to an examination by the Employer’s physicians for the purpose
of making such determination.
     3. Paragraph D of Section 5 of the Agreement is amended in its entirety to
read as follows, effective January 1, 2008:
     D. Death. In the event of the death of the Employee, the Employee’s
employment with Employer shall terminate on the date on the date of death. The
estate or named beneficiary of the Employee shall continue to receive the Base
Salary for a period of ninety (90) days from the date of termination. If the
Employee is married at the date of termination, the Employee’s spouse shall
receive Employer-paid health insurance coverage to be determined by the Employer
until the spouse remarries or reaches age sixty-five (65) or such later age as
necessary for Medicare eligibility. The schedule for the time of the salary
payments and the in-kind health insurance coverage will be the same schedule as
the time for receiving salary payments and the in-kind health insurance coverage
during the period of the Employee’s employment. Similarly, the form of the
payment shall be the same form as the Employee was receiving during the period
of the Employee’s employment. The schedule for the time and form of payment are
fixed as provided herein and may not be modified by the Employee or the Employer
without compliance with Section 409A of the Internal Revenue Code (the “Code”).
In no event may the Employer substitute cash or cash equivalents for the
Employer-paid health insurance coverage. All other rights and benefits

2



--------------------------------------------------------------------------------



 



that the Employee (or his estate or named beneficiary) may have under any
benefit plans or programs of the Employer shall be determined in accordance with
the terms and conditions of such plans or programs based upon the date of the
Employee’s actual termination of employment with the Employer on the date of
death.
     4. Section 6 of the Agreement is amended in its entirety to read as
follows, effective January 1, 2008:
     6. Change in Control. For purposes of this Agreement, “Change in Control”
shall mean a change in the ownership or effective control of the Employer, or in
the ownership of a substantial portion of the assets of the Employer as provided
in Section 409A(a)(2)(A)(v) of the Code and the final Treasury regulations
thereunder. In accordance with the final Treasury regulations, “Change in
Control” means any one of the events described below
     A. Change in Ownership. A change in the ownership of the Employer occurs on
the date that any person or persons acting as a group acquires ownership of
stock of the Employer that, together with stock held by such person or group,
constitutes more than fifty (50) percent of the total fair market value or total
voting power of the stock of such Employer. If a person or group is considered
to own more than fifty (50) percent of the total fair market value or total
combined voting power of the stock of the Employer, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Employer (or to cause a change in the “effective
control of the Employer” within the meaning of Section 6.C).
     B. Change in Effective Control. A change in the effective control of the
Employer occurs on the date that a majority of the Employer’s board of directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Employer’s board of
directors prior to the date of the appointment or election.
     C. Change in Ownership of a Substantial Portion of the Employer’s Assets. A
change in the ownership of a substantial portion of the Employer’s assets occurs
on the date that any person or group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Employer that have a total gross fair market value
equal to or more than fifty (50) percent of the total gross fair market value of
all of the assets of the Employer immediately prior to such acquisition or
acquisitions. For purposes of this Agreement, “Good Reason” shall mean, without
the Employee’s express written consent, the occurrence of any of the following:
(v) a significant adverse change in the nature or scope of Employee’s position,
duties or responsibilities as in effect immediately after the Effective Time;
(w) a relocation of Employee’s principal office

3



--------------------------------------------------------------------------------



 



to an office that is more than thirty-five (35) highway miles from Employee’s
principal office immediately prior to the Effective Time, unless such relocation
does not increase the actual distance required for Employee to commute from his
home to the new place of business by more than ten (10) miles; (x) a reduction
of the Employee’s annual salary to a rate which is less than the Employee’s
annual salary rate as of the Effective Time; (y) a breach of this Agreement by
the Employer; or (z) providing Employee incentive compensation opportunities
which are materially less favorable to Employee than the opportunities provided
to Employee as of immediately after the Effective Time (it being understood that
incentive compensation is based upon performance and that there are no minimum
guaranteed amounts of actual incentive compensation). If following a Change in
Control of the Employer, the Employee is terminated by the Employer or a related
employer for reasons other than Cause, death or Disability, or the Employee
voluntarily terminates employment for “Good Reason” (as defined below), the
Employer shall, without regard to the notice period described in Section 1
above, receive the following:
     Y. A monthly payment equal to one twelfth (1/12) of the Employee’s average
total annual compensation for the last three (3) years of full-time employment.
For purposes of this subsection, the term “total annual compensation” shall mean
the dollar value of the benefits provided in Section 3 of this Agreement. The
Employee shall receive such monthly payments for a period of thirty-five (35)
months commencing the month his employment is terminated. The schedule for the
time of the monthly payments will be the same schedule as the time for receiving
salary payments during the period of the Employee’s employment. Similarly, the
form of the payment shall be the same form as the Employee was receiving during
the period of the Employee’s employment. The schedule for the time and form of
payment are fixed as provided herein and may not be modified by the Employee or
the Employer without compliance with Section 409A of the Code.
     Z. Employer-paid health insurance coverage as described in Section 1 above
for the Employee and his spouse (if the employee is married on the date of
termination) until the Employee and his spouse reach age sixty-five (65) or such
later age as necessary for Medicare eligibility. The schedule for the time of
the in-kind health insurance coverage will be the same schedule as the time for
receiving the in-kind health insurance coverage during the period of the
Employee’s employment. In no event may the Employer substitute cash or cash
equivalents for the Employer-paid health insurance coverage.

4



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, payments to the Employee may not exceed 299%
of his Base Amount as defined in Section 280G(b)(3) of the Code (“Change in
Control Payment”); provided, however, if the Change in Control Payment to
Employee would cause the Employer to contravene any law, regulation or policy
applicable to the Employer, the Employer and Employee agree that such Change in
Control Payment shall be made to the extent permitted by law, regulation and
policy, and the remainder of such Change in Control Payment shall be made from
time to time at the earliest time permitted by law, regulation and policy.
     In the event the Employee’s employment is terminated due to a Change in
Control, receipt of the payments and benefits in this Section is conditioned
upon the Employee’s compliance with the restrictive covenants contained in the
following Sections 7 or 8.
     5. Sections 9A and 9B of the Agreement are amended in their entirety to
read as follows, effective January 1, 2008:

         
 
  A.   If to the Employer, addressed to it at:  
 
      Midwest Banc Holdings, Inc.
 
      Chairman of the Compensation Committee
 
      501 W. North Ave.
 
      Melrose Park, IL 60160
 
       
 
      with a copy to
 
       
 
      Midwest Banc Holdings, Inc.
 
      Chief Executive Officer
 
      501 W. North Ave.
 
      Melrose Park, IL 60160
 
       
 
  B.   If to the Employee, addressed to his attorney at:
 
       
 
      Donald L. Norman, Esq.
 
      Barack Ferrazzano Kirschbaum & Nagelberg, LLC
 
      200 W. Madison St.
 
      Chicago, IL 60606

     6. Section 20 of the Agreement is amended in its entirety to read as
follows, effective January 1, 2008:
     20. Restriction on Timing of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Employee is considered a Specified
Employee (as defined herein), the provisions of this Section 20 shall govern all
distributions hereunder. If benefit distributions which would otherwise be made
to the Employee due to Termination of Employment are limited because the
Employee is a Specified Employee, then such distributions

5



--------------------------------------------------------------------------------



 



shall not be made during the first six (6) months following Termination of
Employment. Rather, any distribution which would otherwise be paid to the
Employee during such period shall be accumulated (without the adjustment for the
time value of money) and paid to the Employee in a lump sum on the first day of
the seventh month following Termination of Employment. All subsequent
distributions shall be paid in the manner specified. The term “Specified
Employee” means an employee who, as of the date of the employee’s Termination of
Employment, is a key employee of the Employer. Notwithstanding the foregoing, an
employee is a Specified Employee only if the stock of the Employer or any entity
with whom the Employer would be considered a single employer under Section
414(b) or Section 414(c) of the Code is publicly traded on an established
securities market or otherwise. For purposes of this Agreement, an employee is a
key employee if the employee meets the requirements of Section 416(i)(l)(A)(i),
(ii), or (iii) of the Code (applied in accordance with the regulations
thereunder and disregarding Section 416(i)(5)) at any time during the twelve
(12) month period ending on December 31 (the “identification period”). For
purposes of identifying a Specified Employee, the definition of compensation
under Treasury Regulation Section 1.415(c)-2(a) is used, applied as if the
Employer were not using any safe harbor provided in Treasury
Regulation Section 1.415(c)-2(d), were not using any of the special timing rules
provided in Treasury Regulation Section 1.415(c)-2(e), and were not using any of
the special rules provided in Treasury Regulation Section 1.415(c)-2(g). If the
Employee is a key employee during an identification period, the Employee is
treated as a key employee for purposes of this Agreement during the twelve
(12) month period that begins on the first day of April following the close of
the identification period.
*    *    *
     IN WITNESS WHEREOF, the Employee and a duly authorized officer of the
Employer have executed this Amendment No. 1 as of the date set forth above.

         
 
  Employer: Employee:   MIDWEST BANC HOLDINGS, INC. for itself and its
Subsidiaries
 
       
/s/  Jay Fritz
  By:   /s/  James J. Giancola
 
       
Jay Fritz
  Title:   President & CEO

6